Exhibit 10.2

 

HANGER, INC.

Non-Qualified Stock Option Agreement for Executives

 

THIS AGREEMENT (this “Agreement”) is made as by and between HANGER, INC., a
Delaware corporation (the “Company”), and the optionee (“Optionee”) identified
on the Company’s online electronic list of persons to whom an option has been
granted by the Company.

 

WHEREAS, the Company desires to grant to Optionee a non-qualified stock option
under the Company’s Special Equity Plan (the “Plan”) to purchase shares of the
Company’s common stock, par value $.01 per share (the “Common Stock”), in
consideration for the Optionee’s service to the Company.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, do agree as
follows:

 

1.             Grant of Option.  Subject to the terms and conditions of this
Agreement and the Plan, the Company hereby grants to Optionee the right and
option to purchase from the Company all or part of the number of shares of
Common Stock as set forth on the Company’s online electronic list as being
granted to the Optionee effective as of the date shown on the Company’s online
electronic list as being the date of grant to the Optionee (the “Grant Date”). 
This option is not intended to constitute an incentive stock option within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

2.             Option Price and Time of Exercise.  The per-share purchase price
at which the shares subject to option hereunder may be purchased by Optionee
pursuant to his exercise of this option shall be the Fair Market Value of a
share of Common Stock on the Grant Date.  The Optionee’s right to exercise this
option shall vest as to one-third (1/3) of the shares of Common Stock underlying
the option at the end of each of the first three (3) years following the Grant
Date.  The right to exercise the option shall be cumulative to the extent not
theretofore exercised.  The option shall also vest at such times and in such
amounts as is required by the terms of Optionee’s employment agreement with the
Company and shall become exercisable in full upon a Change of Control if the
Optionee remains employed until the Change of Control.  The right to exercise
the option shall in all events expire, except as provided in Paragraph 5 below,
on the tenth anniversary of the Grant Date (the “Grant Expiration Date”).

 

3.             Method of Exercise and Payment for Shares.  This option shall be
exercised by the methods set forth in the instructions relating thereto as
contained on the Company’s online website from which the Optionee has received
notice as to the grant of this option by the Company to the Optionee.  No
fractional shares of Common Stock shall be issued pursuant to the grant of this
option, but in lieu therefore, the cash value of such fraction shall be paid.

 

4.             Non-transferability.  This option is not transferable by Optionee
except as otherwise provided in Paragraph 5 below, and during Optionee’s
lifetime is exercisable only by him.

 

5.             Exercise After Death or Termination of Service to the Company. In
the event

 

--------------------------------------------------------------------------------


 

of termination of the employment of Optionee with the Company and its Affiliates
by reason of total and permanent disability or death, termination of employment
by the Company without “Cause” or retirement (as defined by Optionee’s
Employment Agreement with the Company), this option shall become fully vested
and exercisable with respect to all of the shares of Common Stock subject to
this option upon such termination of employment and shall remain exercisable
until twelve (12) months following such termination (and may be exercisable by
Optionee’s estate in the event of a termination as a result of death); provided
that in no event shall the option be exercisable after the Grant Expiration
Date.  Upon the expiration of the foregoing exercise period, or immediately upon
a termination of employment for Cause or a voluntary resignation (other than
retirement), any portion of the option that has not been exercised shall be
forfeited and cancelled.  Notwithstanding the foregoing, to the extent the
Optionee’s Employment Agreement provides for terms relating to vesting and
exercisability that are more favorable to the Optionee upon a termination of
employment, such terms shall apply.

 

6.             Limitation of Rights.

 

(a)           No Right to Continue as an Employee.  Neither the Plan nor the
grant of the option shall constitute or be evidence of any agreement or
understanding, express or implied, that the Optionee has a right to continue as
an employee of the Company or any of its Affiliates for any period of time, or
at any particular rate of compensation.

 

(b)           No Stockholder’s Rights for Options.  The Optionee shall have no
rights as a stockholder with respect to the shares covered by this option until
the date of the issuance of a stock certificate therefor, and no adjustment will
be made for any dividends or other rights for which the record date is prior to
the date such certificate is issued.

 

(c)           Restrictions on Sales of Shares.  By accepting the grant of this
option, the Optionee agrees not to sell any shares of Common Stock acquired upon
exercise of this option other than as set forth in the Plan and at a time when
applicable laws, Company policies or an agreement between the Company and its
underwriters do not prohibit a sale.

 

7.             Taxes.  The Optionee (and not the Company or any Affiliate) shall
be responsible for the Optionee’s federal, state, local or foreign tax liability
and any of the Optionee’s other tax consequences that may arise as a result of
the transactions contemplated by this Agreement.  The Optionee shall rely solely
on the determinations of the Optionee’s own tax advisors or the Optionee’s own
determinations, and not on any statements or representations by the Company or
any of its agents, with regard to all such tax matters.  To the extent that the
receipt, vesting or exercise of this option, or other event, results in income
to the Optionee for federal, state or local income tax purposes, the Optionee
shall deliver to the Company or its Affiliate at the time the Company or its
Affiliate is obligated to withhold taxes in connection with such receipt,
vesting, exercise or other event, as the case may be, such amount as the Company
or its Affiliate requires to meet its withholding obligation under applicable
tax laws or regulations, and if the Optionee fails to do so, the Company shall
not be obligated to deliver any shares of Common Stock to the Optionee and shall
have the right and authority to deduct or withhold from other compensation
payable to the Optionee an amount sufficient to satisfy its withholding
obligations.

 

--------------------------------------------------------------------------------


 

8.             Incorporation by Reference.  The terms of the Plan to the extent
not stated herein are expressly incorporated herein by reference and in the
event of any conflict between this Agreement and the Plan, the terms of the Plan
shall govern, control and supersede over the provisions of this Agreement. 
Capitalized terms used in this Agreement and not defined shall have the meanings
given in the Plan.

 

All of the terms and conditions of this Agreement are hereby confirmed,
ratified, approved and accepted by the Company and by the Optionee, who has
accepted this Agreement and its terms pursuant to Optionee’s electronic
submission of Optionee’s confirmation of this Agreement in accordance with the
online instructions relating thereto as set forth on the Company’s online
website relating to options.

 

--------------------------------------------------------------------------------